         Case 2:89-sp-00306-RSM-DWC Document 425 Filed 05/26/20 Page 1 of 2




 1                                                           HONORABLE DAVID W. CHRISTEL

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10    UNITED STATES OF AMERICA, et al.,             )
                                                    )
11                                  Plaintiffs,     )    Case No. C70-9213-RSM-DWC
                                                    )
12           v.                                     )    Subproceeding No. 89-3-06 (Shellfish)
                                                    )
13    STATE OF WASHINGTON, et al.,                  )     ORDER APPROVING SETTLEMENT
                                                    )     AGREEMENT
14                                  Defendants.     )
                                                    )
15                                                  )
16    IT IS HEREBY ORDERED:
17           The Court, having considered the Joint Motion for Order Approving Settlement
18    Agreement, which addresses disputes between the Puget Sound Shellfish Growers Legal
19    Defense Fund; Russ’ Shellfish Company; Plaintiff Treaty Tribes: Tulalip, Stillaguamish, Sauk
20    Suiattle, Puyallup, Squaxin Island, Upper Skagit, Nooksack, Nisqually, Lummi, Skokomish,
21    Port Gamble S’Klallam, Lower Elwha S’Klallam, Jamestown S’Klallam, Suquamish, and
22    Swinomish Tribes; and the State of Washington, finds that the proposed settlement is fair and
23    reasonable, both procedurally and substantively, consistent with applicable law, in good faith,
24    and in the public interest. The Settlement Agreement is hereby approved. Pursuant to the terms
25    of the Settlement Agreement, the motions for intervention for coverage under that certain
26

     ORDER APPROVING SETTLEMENT AGREEMENT - 1                          Squaxin Island Legal Department
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)      3711 SE Old Olympic Hwy
                                                                       Shelton, WA 98584
                                                                       (360) 432-1771
         Case 2:89-sp-00306-RSM-DWC Document 425 Filed 05/26/20 Page 2 of 2




 1    settlement agreement, Subproceeding 89-3, Dkt. 14476 (the “2007 Settlement Agreement”)

 2    associated with tideland parcels listed on Exhibit A as “covered tidelands” are hereby

 3    GRANTED and such parcels are considered “covered parcels” under the 2007 Settlement

 4    Agreement. Motions for intervention for coverage under the 2007 Settlement Agreement

 5    associated with tideland parcels listed on Exhibit A as “non-covered tidelands” are hereby

 6    DENIED. The Motions for Intervention and Motions to Substitute Party submitted by shellfish

 7    growers (Dkt. Nos. 355 – 358, 360-370, 372, 391, and 396) are also hereby GRANTED. This

 8    subproceeding is hereby closed pursuant to the terms of the Settlement Agreement.

 9           DATED this 26th day of May, 2020.

10

11
                                                          A
12                                                        David W. Christel
                                                          United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER APPROVING SETTLEMENT AGREEMENT - 2                          Squaxin Island Legal Department
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)      3711 SE Old Olympic Hwy
                                                                       Shelton, WA 98584
                                                                       (360) 432-1771
